

CONFIDENTIAL
EXECUTION COPY


STRATEGIC COMBINATION AGREEMENT
BY AND AMONG
TIPTREE INC.,
TIPTREE ASSET MANAGEMENT COMPANY, LLC,
TRICADIA HOLDINGS, L.P.,
TRICADIA HOLDINGS GP, LLC,
TRICADIA GP HOLDINGS, LLC
AND
MICHAEL BARNES
Dated as of January 1, 2019









--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 CLOSING
7
2.1
Closing
7
2.2
Deliveries at Closing
7
ARTICLE 3 GOVERNANCE OF THE TRICADIA ENTITIES
7
3.1
Holdings GP Ownership and Control
7
3.2
Fund GP Ownership and Control
8
3.3
Barnes Approval Rights
8
3.4
Access to Books and Records; Reporting
8
3.5
Capital Allocation / Risk Management Committee
9
ARTICLE 4 TRANSFER OF ECONOMIC OWNERSHIP
9
4.1
Tiptree’s Percentage Interest and Sale Percentage
9
4.2
Capital Net Income
10
4.3
Employee Equity Interests
10
4.4
Working Capital
11
ARTICLE 5 PUT AND CALL OPTIONS
11
5.1
Tiptree Call Option
11
5.2
Barnes Put Option
12
5.3
Registration Rights Agreement
13
ARTICLE 6 INVESTMENT OBLIGATIONS AND TERMS
13
6.1
Strategic Investment
13
6.2
SI Withdrawal Terms
14
6.3
SI Management Fee
14
6.4
SI Incentive Compensation
14
6.5
Most Favored Nations Rights
14
ARTICLE 7 DURATION; TERMINATION
15
7.1
Duration; Termination
15
ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS
15
8.1
Representations, Warranties and Covenants of the Tiptree Parties
15
8.2
Representations, Warranties and Covenants of the Tricadia Parties
16
ARTICLE 9 CONFIDENTIALITY
16
9.1
Confidentiality
16
ARTICLE 10 INDEMNIFICATION AND OTHER REMEDIES.
17
10.1
Survival
17
10.2
Indemnification by Tricadia Entities
17
10.3
Notification of Claims
17
10.4
Limitations on Indemnification
18
10.5
Tricadia Entity Indemnity Payment
18








--------------------------------------------------------------------------------




10.6
Remedies in Case of Breach
18
10.7
Responsible Parties
18
10.8
Claim Procedure
18
10.9
Third-Party Claims.
19
10.10
Further Limitations
20
10.11
Tax Claims
20
10.12
Mitigation
20
ARTICLE 11 GENERAL
20
11.1
Notices
20
11.2
Entire Agreement; Conflicts; Severability
21
11.3
Counterparts
22
11.4
Amendment; Waiver; Consent
22
11.5
Third Party Beneficiaries
22
11.6
Expenses
22
11.7
Governing Law
22
11.8
Arbitration
22
11.9
Assignment
23
ANNEX A


 












--------------------------------------------------------------------------------









STRATEGIC COMBINATION AGREEMENT


This Strategic Combination Agreement (this “Agreement”) is hereby entered into
as of January 1, 2019, by and among Tiptree Inc., a Maryland corporation
(“Tiptree Parent”), Tiptree Asset Management Company, LLC, a Delaware limited
liability company (“Tiptree” and together with Tiptree Parent, the “Tiptree
Parties”), Tricadia Holdings, L.P., a Delaware limited partnership (“Tricadia
Holdings”), Tricadia Holdings GP, LLC, a Delaware limited liability company
(“Holdings GP”), Tricadia GP Holdings, LLC, a Delaware limited liability company
(the “Fund GP,” and together with Tricadia Holdings and Holdings GP, the
“Tricadia Entities”), and Michael Barnes (“Barnes” and together with the
Tricadia Entities, the “Tricadia Parties”).
WHEREAS, Tiptree and/or its Affiliates desire to obtain, and the Tricadia
Parties wish to transfer to Tiptree, voting control of the Tricadia Entities;
WHEREAS, Tiptree and/or its Affiliates desire to obtain, and Barnes together
with certain other Class A Partners and the Class A Members of the Tricadia
Entities wish to transfer to Tiptree, a profits interest in the economics of the
Tricadia Entities over time as set forth herein; and
WHEREAS, Tiptree and/or its Affiliates desire to invest in a Fund (as defined
herein) managed by Tricadia Capital Management, LLC.
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
DEFINITIONS
“Affiliate” of a Person means (a) any officer, director, general partner,
manager, trustee, member or controlling shareholder of such Person; (b) any
corporation, partnership, trust, limited liability company or other entity
controlling, controlled by or under common control with such Person; and (c) any
officer, director, general partner, manager, trustee, member or controlling
shareholder of any Person described in (b) above. For purposes of this
Agreement, “control” means the direct or indirect ownership of at least ten
percent (10%) of the equity interests or voting interests of a Person or the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of a Person, whether through ownership of
voting securities, by contract or otherwise. For purposes of this Agreement,
Tiptree Parties shall not be Affiliates of the Tricadia Parties.
“Agreed Value of the Business” has the meaning given to such term in the
applicable Governing Document.
“Agreement” has the meaning given to such term in the Preamble.
“Amended and Restated Transition Services Agreement” means the Amended and
Restated Transition Services Agreement between Tiptree and Tricadia Holdings,
dated as of January 1, 2019.


1



--------------------------------------------------------------------------------




“Amended Governing Documents” means the Governing Documents as amended to
reflect the transactions described herein and the conversion of Arif
Inayatullah’s Class A Interests to Class D Interests, in each case, in a manner
reasonably satisfactory to Tiptree.
“Applicable Law” means, with respect to any Person, any Law applicable to such
Person or any of its respective Affiliates, directors, officers, employees,
properties or assets.
“Appraised Value” means, with respect to any Called Interests or Put Interests,
the product of
(i)    the percentage of the Class A interests of the Put/Call Entities that
constitute Put Interests or Called Interests, times
(ii)    the quantity equal to
(A)
the product of (1) 8.50 and (2) the 3-year average of management fee EBITDA of
the Put/Call Entities, which shall be calculated as annual management fee
revenue for the three (3) consecutive calendar years ending on the last day of
the calendar year immediately preceding delivery of the Put Notice or Call
Notice, as applicable, less all expenses other than incentive compensation
related to performance fee revenue (including incentive allocations), less
amounts paid or payable to the outstanding interests of the Put/Call Entities
(and any Remaining Shortfall Amounts (as defined in the Governing Documents) or
similar amounts with respect to any such interests) other than (I) the Class A
interests of the Put/Call Entities, (II) if the Class B Termination Date shall
have occurred prior to the date of the delivery of the Put Notice or the Call
Notice, the Class B Interests of the Put/Call Entities and (III) if the Class D
Interest shall have terminated prior to the date of the delivery of the Put
Notice or the Call Notice, the Class D Interests of the Put/Call Entities,
divided by 3; plus

(B)
the product of (1) 4.0 and (2) the 3-year average performance fee EBITDA of the
Put/Call Entities, which shall be calculated as annual performance fee revenue
(including incentive allocations) for the three (3) consecutive calendar years
ending on the last day of the calendar year immediately preceding delivery of
the Put Notice or Call Notice, as applicable, less fifty percent (50%) payout of
performance fee revenue (including incentive allocations) as incentive
compensation, less amounts paid or payable to the outstanding interests of the
Put/Call Entities (and any Remaining Shortfall Amounts (as defined in the
Governing Documents) or similar amounts with respect to any such interests)
other than (I) the Class A interests of the Put/Call Entities, (II) if the Class
B Termination Date shall have





2



--------------------------------------------------------------------------------




occurred prior to the delivery of the Put Notice or the Call Notice, the Class B
Interests of the Put/Call Entities and (III) it the Class D Interests shall have
terminated prior to the delivery of the Put Notice or the Call Notice, the Class
D Interests of the Put/Call Entities, divided by 3, plus
(C)
the capital account balances as of the date of the delivery of the Put Notice or
Call Notice with respect to the Class A interests that constitute the Put
Interests or Called Interests, but solely to the extent that such capital
account balance represents available cash, value of investments or accrued and
unpaid fees or incentive allocations.

“Call Closing” has the meaning given to such term in Section 5.1(c).
“Called Interests” has the meaning given to such term in Section 5.1(a).
“Call Notice” has the meaning given to such term in Section 5.1(a).
“Call Option” has the meaning given to such term in Section 5.1(a).
“Call Price” has the meaning given to such term in Section 5.1(b).
“Capital Net Income” has the meaning given to such term in the applicable
Governing Document.
“Claimed Amount” has the meaning given to such term in Section 10.3.
“Claims Notice” has the meaning given to such term in Section 10.3.
“Client” means any Person to which any Tricadia Group Entity provides investment
management or investment advisory services, including any sub-advisory services,
or administration services, including each Fund (and, where expressly provided
herein, each Person that is an outside investor in any of the Funds).
“Client Contract” means any Contract under which any Company Group Entity
provides investment advisory, investment management, investment sub-advisory,
administration or similar services.
“Closing” has the meaning given to such term in Section 2.1.
“Closing Date” has the meaning given to such term in Section 2.1.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.










3



--------------------------------------------------------------------------------




“Controlling Party” has the meaning given to such term in Section 10.9(b).
“Covered Persons” has the meaning given to such term in Section 9.1(a).
“Dispute Period” has the meaning given to such term in Section 10.8(b).
“Employee Equity Interests” has the meaning given to such term in Section 4.3.
“Favorable Provision” has the meaning given to such term in Section 6.5(b).
“Fraud” means, with respect to any Person, the making of a representation or
statement in connection with this Agreement or any of the transactions
contemplated hereby, with intent to deceive another Person and requires (i) a
false representation or statement of material fact; (ii) with knowledge that
such representation or statement is false; (iii) with an intention to induce the
party to whom such representation or statement is made to act or refrain from
acting in reliance upon it; (iv) causing that party, in justifiable reliance
upon such false representation or statement, to take or refrain from taking
action; and (v) causing such party to suffer damage by reason of such reliance.
“Fund” means any collective investment vehicle, investment fund, managed account
or other investment vehicle (a) created or launched by any Tricadia Group
Entity, (b) sponsored or controlled by any Tricadia Group Entity, (b) for which
any Tricadia Group Entity acts as investment adviser, investment sub-adviser,
general partner, managing member, manager or administrator or (c) from which any
Tricadia Group Entity receives, directly or indirectly, management fees,
performance fees or other revenues of any kind.
“Fund Documentation” means, with respect to each Fund, all organizational or
operational documentation that is material in respect of such Fund, including
its memorandum and articles of incorporation, limited partnership agreement or
other constitutional documents and form of subscription documents (but excluding
investor side letters and similar agreements), in each case that, as of the date
hereof, are in effect.
“Governmental Authority” means any nation, state, territory, province, county,
city or other unit or subdivision thereof or any entity, authority, agency,
department, board, commission, instrumentality, court or other judicial body
authorized on behalf of any of the foregoing to exercise executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any Self-Regulatory Organization.
“Governing Documents” means, (i) with respect to Tricadia Holdings, the Third
Amended and Restated Limited Partnership Agreement of Tricadia Holdings, as may
be amended and/or restated from time to time, (ii) with respect to Holdings GP,
the Limited Liability Company Agreement of Holdings GP, as may be amended and/or
restated from time to time, and (iii) with respect to the Fund GP, the Fourth
Amended and Restated Limited Liability Company Agreement of the Fund GP, as may
be amended and/or restated from time to time.
“Holding Period” means the period of time between the Closing and the date
Barnes no longer holds any Class A interests of any of the Put/Call Entities.






4



--------------------------------------------------------------------------------




“Initial Managing Members” has the meaning given to such term in Section 3.1.
“Knowledge of Tricadia” means knowledge of Michael Barnes or James McKee after
due inquiry.
“Law” means any U.S. or non-U.S. legislation, statute, law, ordinance, rule,
administrative code, administrative interpretation, regulation, order, writ,
injunction, instrument, directive, judgment, decree, policy, ordinance,
decision, guideline or other requirement or advisory advice of a Governmental
Authority or rules of common law and equity.
“Liquidating Funds” has the meaning given to such term in Section 3.1.
“Lock-Up Period” has the meaning given to such term in Section 6.2(a).
“MFN Right” has the meaning given to such term in Section 6.5(a).
“Non-Controlling Party” has the meaning given to such term in Section 10.9(b).
“Objection Notice” has the meaning given to such term in Section 10.8(a).
“Package” has the meaning given to such term in Section 6.5(b).
“Percentage Interest” has the meaning given to such term in the applicable
Governing Document.
“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company or other legal
entity or organization.
“Proceeding” means any judicial or administrative or arbitral action, cause of
action, suit, claim, demand, citation, summons, subpoena, investigation or
audit, whether civil, criminal or regulatory, in law or in equity, in each case
by, on behalf of, before or involving any court, tribunal, arbitrator or other
Governmental Authority
“Put/Call Entities” has the meaning given to such term in Section 5.1(a).
“Put Closing” has the meaning given to such term in Section 5.2(c).
“Put Interest” has the meaning given to such term in Section 5.2(a).
“Put Notice” has the meaning given to such term in Section 5.2(a).
“Put Option” has the meaning given to such term in Section 5.2(a).
“Put Price” has the meaning given to such term in Section 5.2(b).
“Response” has the meaning given to such term in Section 10.8(a).
“Sale Percentage” has the meaning given to such term in the applicable Governing
Document.




5



--------------------------------------------------------------------------------




“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, Inc., each national securities exchange in the U.S., each non-U.S.
securities exchange, and each other commission, board, agency or body, whether
U.S. or non-U.S., that is charged with the supervision or regulation of brokers,
dealers, commodity pool operators, commodity trading advisors, futures
commission merchants, securities underwriting or trading, stock exchanges,
commodities exchanges insurance companies or agents, investment companies or
investment advisers, or to the jurisdiction of which Tiptree, Tiptree Parent,
any Tricadia Group Entity or any Fund is subject.
“SI Incentive Allocation” has the meaning given to such term in Section 6.4.
“SI Management Fee” has the meaning given to such term in Section 6.3.
“Strategic Investment” has the meaning given to such term in Section 6.1.
“Successor Managing Members” has the meaning given to such term in Section 3.1.
“Tax Returns” means any return, report, declaration, form, claim for refund or
information return or statement, including any schedule or related or supporting
information, filed or required to be filed with any Governmental Authority in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws, regulations or administrative requirements relating
to any Tax, including any attachments, amendment, or supplement thereto.
“Taxing Authority” means the U.S. Internal Revenue Service or any other
Governmental Authority having jurisdiction over the assessment, determination,
collection or other imposition of Taxes.
“Tiptree Common Stock” means the common stock, par value $0.001 per share, of
Tiptree Parent.
“Tiptree Parent Executive Committee Majority” means the majority of the members
of the executive committee of Tiptree Parent.
“Tricadia Business” means the business, activities and operations of the
Tricadia Group Entities, including the sponsoring and management of the Funds.
“Tricadia Group Entity” means the Tricadia Entities and their subsidiaries and
other controlled Affiliates (other than any Fund).
“Transfer” means sell, transfer, assign, subject to a lien, pledge, encumber or
otherwise dispose, whether directly or indirectly, including through swap,
derivative or hedging transactions or otherwise.
“Withdrawal Date” has the meaning given to such term in Section 6.2(b).










6



--------------------------------------------------------------------------------




ARTICLE 2

CLOSING
2.1    Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions described herein (the “Closing”) is taking place
simultaneously with the execution and delivery of this Agreement by the parties
at 780 Third Avenue, New York, New York 10017 (the date the Closing takes place,
the “Closing Date”).
2.2    Deliveries at Closing At the Closing,
(a)    Tiptree and the applicable Tricadia Parties shall execute and deliver to
each other the Amended Governing Documents.
(b)    Each party shall deliver, or shall cause to be delivered, to each other
party, as applicable, all other previously undelivered documents required to be
delivered by such party to another party at or prior to the Closing pursuant to
this Agreement.
(c)    Tricadia Holdings and the Fund GP shall deliver to Tiptree evidence of
the consent of the holders of their respective Class B Interests and Class C
Interests, consenting to, among other things, the transactions contemplated
herein.
(d)    The Amended and Restated Services Agreement shall have been entered into
by the parties thereto.
ARTICLE 3

GOVERNANCE OF THE TRICADIA ENTITIES
3.1    Holdings GP Ownership and Control. On the Closing Date, Michael Barnes
and Arif Inayatullah (the “Initial Managing Members”) shall appoint Tiptree as a
Managing Member (the “Successor Managing Member”) of Holdings GP pursuant to the
Amended Governing Documents. Such appointment shall be irrevocable. The
management of the Holdings GP with respect to (i) all matters involving Tricadia
Credit Strategies Master Fund, Ltd., Tricadia Credit Strategies, Ltd., Tricadia
Credit Strategies Intermediate, Ltd., Tricadia Credit Strategies, L.P., Tricadia
Credit Strategies II, L.P., Structured Credit Opportunities Fund II, L.P., TNH
Financials Fund, L.P., Tricadia Select Financials Fund, L.P.,, Tricadia Select
Financials Fund, Ltd. and FMAP TCS Limited (collectively, the “Liquidating
Funds”) shall be vested exclusively in the Initial Managing Members until their
resignation or withdrawal, and (ii) all matters other than those specified under
clause (i) shall be vested exclusively in the Successor Managing Member.
Promptly following the dissolution of all of the Liquidating Funds (which the
Initial Managing Members shall effect as promptly as reasonably practicable
consistent with their fiduciary duties), the Initial Managing Members shall
resign as Managing Members of Holdings GP. Such resignation shall be
irrevocable.
3.2    Fund GP Ownership and Control. On the Closing Date, the Initial Managing
Members shall appoint Tiptree as the Successor Managing Member the Fund GP
pursuant to the Amended Governing Documents. Such appointment shall be
irrevocable. The management of the Fund GP with respect to (i) all matters
involving the Liquidating Funds shall be vested exclusively in the Initial
Managing Members until their resignation or withdrawal, and (ii) all matters
other than those specified under clause (i) shall be vested exclusively in the
Successor Managing Member. Promptly following


7



--------------------------------------------------------------------------------




the dissolution of all of the Liquidating Funds, the Initial Managing Members
shall resign as Managing Members of Fund GP. Such resignation shall be
irrevocable.
3.3    Barnes Approval Rights. From the date hereof until the earlier of (i) the
end of the Holding Period and (ii) the date Barnes holds less than 10% of the
outstanding Class A interests, to the extent within its control, Tiptree shall
not take any of the following actions in connection with the Tricadia Entities
without the prior written consent of Barnes:
(a)    amendments to the Governing Documents that materially adversely affects
the rights or obligations of Barnes thereunder;
(b)    admission or withdrawal of Managing Members (other than the admission of
Affiliates of Tiptree or the withdrawal of Tiptree upon the admission of an
Affiliate of Tiptree);
(c)    any acquisition or disposition of material assets by a Tricadia Entity
outside of the ordinary course of business;
(d)    major expenditures or borrowings, including guarantees for indebtedness,
in excess of $100,000;
(e)    the dissolution or liquidation of any Tricadia Entity; any merger,
consolidation, amalgamation or any sale or other disposition of all or
substantially all of the assets of any Tricadia Entity or similar business
combination (including a joint venture) involving any Tricadia Entity;
(f)    any act that would reasonably be expected to expose the limited partners
or members, as applicable, of any Tricadia Entity to unlimited liability in any
non-U.S. jurisdiction;
(g)    hiring an employee who is expected to earn total base compensation in
excess of $100,000; and
(h)    changing the classification of any Tricadia Entity from a “partnership”
for U.S. federal income tax purposes.
3.4    Access to Books and Records; Reporting.
(a)    During the Holding Period, on Barnes’ request, Tiptree shall promptly
provide Barnes with reasonable access during regular business hours to the full
financial books and records of the Put/Call Entities; provided that Barnes shall
not have access to any information subject to legal privilege if access to such
information would negate such status.
(b)    For so long as Barnes holds Class A interests, within one hundred and
twenty (120) days after the end of each fiscal year, or as soon thereafter as
reasonably practicable, Tiptree shall cause each of the Tricadia Entities to
prepare and send (or cause its accountants to prepare and send) to Barnes a
Schedule K-1, or any successor schedule or form for Barnes.
3.5    Capital Allocation / Risk Management Committee. During the Holding
Period, Tricadia Holdings shall have a Capital Allocation / Risk Management
Committee, comprised of members approved by the Tiptree Parent Executive
Committee Majority, that shall oversee and approve all material investment
decisions for the Funds in a manner consistent with Applicable Law and the
committee’s charter documents.


8



--------------------------------------------------------------------------------




ARTICLE 4

TRANSFER OF ECONOMIC OWNERSHIP
4.1    Tiptree’s Percentage Interest and Sale Percentage. On January 1, 2021,
Tiptree shall be issued a 100% Percentage Interest in Holdings GP and a 10.20%
Percentage Interest and a 10.20% Sale Percentage in each of Tricadia Holdings1
and the Fund GP (and the Class A Partners and Class A Members, respectively,
shall be diluted in accordance with the applicable Governing Documents), which
shall increase by 10.20% on January 1st of each of the next four years,
resulting in Tiptree having the following Percentage Interest and Sale
Percentage:
As of January 1, 2021, 10.20%;
As of January 1, 2022, 20.40%;
As of January 1, 2023, 30.60%;
As of January 1, 2024, 40.80%; and
As of January 1, 2025, 51.0%.
Effective January 1, 2021, Barnes shall withdraw as a member of Holdings GP and
Holdings GP will pay Barnes his capital account balance as of January 1, 2021 by
March 31, 2021 but solely to the extent that such capital account balance
represents available cash, value of investments or accrued and unpaid fees or
incentive allocations.
Notwithstanding the foregoing, with respect to the interests that it acquires
pursuant to this Section 4.1, Tiptree shall not be allocated any profits or
losses relating to (a) Tricadia Restructuring Services, LLC or its interest in
Holdco Advisors, L.P. and its successors or affiliates, (b) shares or options to
acquire shares of Tiptree Parent, (c) Dayco LLC, or (d) securities or other
instruments held by Tricadia Group Entities, including investments in any Funds,
except for any carried interest or incentive allocation or similar revenues
associated with investments in any Fund (collectively, (a) through (d), the
“Segregated Assets”). For the avoidance of doubt, (i) Available
_____________________________
1 This includes the 1% Percentage Interest and 1% Sale Percentage held by
Holdings GP, which Tiptree will obtain through its 100% Percentage Interest in
Holdings GP.


9



--------------------------------------------------------------------------------






Cash (as defined in the Governing Documents) attributable to income, gains and
credits from the Segregated Assets shall be distributed to the Class A interests
pro rata in accordance with their percentage interests in the capital
contributed to such Segregated Assets, and (ii) solely with respect to the
interests acquired by Tiptree pursuant to this Section 4.1 (and not, for
example, interests acquired by Tiptree pursuant to the Put Option or the Call
Option), Available Cash attributable to the Segregated Assets shall not be
distributed to Tiptree except to the extent, if any, that Tiptree’s capital
account with respect to such interests was debited an amount, or would have been
credited an amount but for the use of cash, in respect of investments made on or
after January 1, 2021.
Nothing in this Agreement shall require Barnes to be obligated to make any
capital contribution or payment to or on behalf of any Tricadia Group Entity.
Notwithstanding anything in this Agreement or in any of the Governing Documents,
in no event shall Tiptree be obligated to make any capital contribution or
payment to or on behalf of any Tricadia Group Entity.
4.2    Capital Net Income. Solely with respect to the interests acquired by
Tiptree pursuant to Section 4.1, Tiptree shall not participate in any Capital
Net Income attributable to the Agreed Value of the Business prior to January 1,
2021. Solely with respect to the interests acquired by Tiptree pursuant to
Section 4.1, Tiptree shall participate in Capital Net Income up to its Sale
Percentage from years 2021 through 2025 for Capital Net Income in excess of the
Agreed Value of the Business in accordance with its Sale Percentage at such
time, and, with respect to such interests, Tiptree shall be entitled to an
additional catch-up participation in the Capital Net Income in excess of the
Agreed Value of the Business, in priority to participation by the Class A
Partners and Class A Members in such Capital Net Income, equal to the product
obtained by multiplying (a) the Agreed Value of the Business as of January 1st
of the applicable year, by (b) Tiptree’s Sale Percentage for such year.
4.3    Employee Equity Interests. Fund GP and Tricadia Holdings have issued
Class A interests to employees of the Tricadia Entities as set forth in the
applicable Amended and Restated Governing Documents and may do so in the future,
which, from the date hereof until the earlier of (i) the end of the Holding
Period and (ii) the date Barnes holds less than 10% of the outstanding Class A
interests, will be at the direction of Barnes (the “Employee Equity Interests”);
provided that in no event shall the Tricadia Entities be obligated to issue
Employee Equity Interests in excess of the aggregate cap on Employee Equity
Interests approved by Tiptree Parent Executive Committee Majority (which
approval shall not be unreasonably withheld, conditioned or delayed). During the
Holding Period, to the extent any Employee Equity Interests are forfeited in
whole or in part in accordance with the terms governing such Employee Equity
Interests, such forfeited amounts shall be allocated solely to Barnes or
remaining holders of Employee Equity Interests. For the avoidance of doubt, (a)
without the prior written consent of the Tiptree Parent Executive Committee
Majority, Tiptree’s Percentage Interests and Sale Percentages shall not be
diluted as a result of the admission of new members or partners or issuance of
Employee Equity Interests or other Class A interests, and (b) during the Holding
Period, without the written consent of Barnes, Tiptree’s Percentage Interests
and Sale Percentages shall not be increased as a result of withdrawals of
members or partners holding Employee Equity Interests on account of forfeited
Employee Equity Interests held by such members or partners.








10



--------------------------------------------------------------------------------




4.4    Working Capital. On the Closing Date, the Tricadia Entities shall have an
amount of working capital for 2019 as agreed by Tiptree Parent and Tricadia
Holdings prior to the date hereof.
ARTICLE 5

PUT AND CALL OPTIONS
5.1    Tiptree Call Option
(a)    During the five (5) year period immediately following January 1, 2026,
Tiptree shall have the right and option, but not the obligation (the “Call
Option”), to purchase all or a portion of the remaining Percentage Interest and
Sale Percentage of Tricadia Holdings and the Fund GP (together the “Put/Call
Entities”) beneficially owned by Barnes2 (excluding, for the avoidance of doubt
any Employee Equity Interests) by delivering written notice to Barnes (a “Call
Notice”) setting forth (i) the aggregate Percentage Interest and Sale Percentage
of the Put/Call Entities to be purchased (such interests, the “Called
Interests”), (ii) its calculation of the price payable therefore in accordance
herewith and (iii) the related valuation of Tiptree Common Stock in accordance
herewith. For the avoidance of doubt, the Call Notice must specify only one
percentage that shall represent the aggregate Percentage Interest and Sale
Percentage to be purchased with respect to both Put/Call Entities.
Notwithstanding the foregoing, Tiptree shall not be entitled to exercise the
Call Option more than once in any twelve month period. The parties agree to work
in good faith to resolve any dispute regarding any amounts set forth in any Call
Notice, but to the extent that resolution is not possible, the parties shall be
free to resolve the outstanding dispute by arbitration pursuant to Section 11.8.
(b)    The purchase price payable for any Called Interest shall be the Appraised
Value of such interests as of the end of the calendar year immediately prior to
the date of the applicable Call Notice (the “Call Price”). Such Call Price shall
be payable in Tiptree Common Stock, which shall be valued at the greater of (i)
the book value of Tiptree Common Stock, adjusted for purchase accounting
adjustments and other similar adjustments, as of the most recent quarter end
preceding the date of the Call Notice for which financial statements are
available, and (ii) the daily volume weighted average of actual trading prices
(measured in hundredths of cents) during normal trading hours of the Tiptree
Common Stock on the Nasdaq Capital Market for the twenty (20) consecutive
trading days ending on the last trading day immediately preceding the date of
the Call Notice. Notwithstanding the foregoing, in no event shall the aggregate
number of shares of Tiptree Common Stock that Tiptree shall be obligated to
issue, or cause to be issued, pursuant to this Article 5 exceed 15% of the
outstanding Tiptree Common Stock as of January 1, 2026 (which shall be equitably
adjusted to account for subsequent stock splits, stock dividends or similar
events) (the “Maximum Percentage”). The Call Option may be exercised only to the
extent that the Maximum Percentage will not be exceeded.
______________________
2 Includes the Distributive Interest (as defined in the Governing Documents)
held by the JC Family Trust and any other Distributive Interest held by an
Immediate Family Member (as defined in the Governing Documents) of Barnes.


11



--------------------------------------------------------------------------------






(c)    The closing of any purchase of the Called Interests under this Section
5.1 (the “Call Closing”) shall be held at the principal executive office of
Tricadia as promptly as practicable following the delivery of the Call Notice to
Barnes (with a copy to Tricadia) by Tiptree (but in any event, within twenty
(20) calendar days of the delivery of the Call Notice); provided, that,
notwithstanding the foregoing, the Call Closing may be delayed if the approval
of the shareholders of Tiptree Parent or any other approval is required under
Applicable Law until all such approvals are received. At such Call Closing,
Barnes shall execute and deliver documents to Tiptree sufficient to transfer the
Called Interests to Tiptree and customary representations and warranties,
covenants and indemnities regarding such sale, including, without limitation,
capacity, power and authority to consummate the transfer, execution and delivery
of applicable documents, title to the Called Interests free and clear of any
encumbrances, non-contravention and consents and approvals, and litigation
against Barnes with respect to the Called Interests. Unless waived by Tiptree
Parent, at the initial Call Closing, Barnes shall deliver an executed
counterpart to the employment agreement contemplated by Section 5.2(d). Upon its
receipt of the Called Interests at the Call Closing, Tiptree shall deliver or
cause to be delivered to Barnes the applicable shares of Tiptree Common Stock in
accordance with this Section 5.1.
5.2    Barnes Put Option
(a)    During the four (4) year period immediately following January 1, 2027,
Barnes shall have the right and option, but not the obligation (the “Put
Option”), to sell all or a portion of the remaining Percentage Interest and Sale
Percentage of the Put/Call Entities beneficially owned by Barnes3 by delivering
written notice to Tiptree (a “Put Notice”) setting forth (i) the aggregate
Percentage Interest and Sale Percentage of the Put/Call Entities to be sold
(such interests, the “Put Interests”), (ii) its calculation of the price payable
therefore in accordance herewith and (iii) the related valuation of Tiptree
Common Stock in accordance herewith. For the avoidance of doubt, the Put Notice
must specify only one percentage that shall represent the aggregate Percentage
Interest and Sale Percentage to be sold with respect to both Put/Call Entities.
Notwithstanding the foregoing, Barnes shall not be entitled to exercise the Put
Option more than once in any twelve month period. The parties agree to work in
good faith to resolve any dispute regarding any amounts set forth in any Put
Notice, but to the extent that resolution is not possible, the parties shall be
free to resolve the outstanding dispute by arbitration pursuant to Section 11.8.
(b)    The purchase price payable for any Put Interest shall be the Appraised
Value of such interests as of the end of the calendar year immediately prior to
the date of the applicable Put Notice (the “Put Price”). Such Put Price shall be
payable in Tiptree Common Stock, which shall be valued at the greater of (i) the
book value of Tiptree Common Stock, adjusted for purchase accounting adjustments
and other similar adjustments, as of the most recent quarter end preceding the
date of the Put Notice for which financial statements are available, and (ii)
the daily volume weighted average of actual trading prices (measured in
hundredths of cents) during normal trading hours of the Tiptree Common Stock on
the Nasdaq Capital Market for the twenty (20) consecutive trading days ending on
the last trading day immediately preceding the date of
______________________________
3 Includes the Distributive Interest (as defined in the Governing Documents)
held by the JC Family Trust and any other Distributive Interest held by an
Immediate Family Member (as defined in the Governing Documents) of Barnes.


12



--------------------------------------------------------------------------------






the Put Notice. Notwithstanding the foregoing, in no event shall the aggregate
number of shares of Tiptree Common Stock that Tiptree shall be obligated to
issue, or cause to be issued, pursuant to this Article 5 exceed the Maximum
Percentage. The Put Option may be exercised only to the extent that the Maximum
Percentage will not be exceeded.
(c)    The closing of any purchase of the Put Interests under this Section 5.2
(the “Put Closing”) shall be held at the principal executive office of Tricadia
as promptly as practicable following the delivery of the Put Notice to Tiptree
(with a copy to Tricadia) by Barnes (but in any event, within twenty (20)
calendar days of the delivery of the Put Notice); provided, that,
notwithstanding the foregoing, the Put Closing may be delayed if the approval of
the shareholders of Tiptree or any other approval is required under Applicable
Law until all such approvals are received. At such Put Closing, Barnes shall
execute and deliver documents to Tiptree sufficient to transfer the Put
Interests to Tiptree and customary representations and warranties, covenants and
indemnities regarding such sale, including, without limitation, capacity, power
and authority to consummate the transfer, execution and delivery of applicable
documents, title to the Put Interests free and clear of any encumbrances,
non-contravention and consents and approvals, and litigation against Barnes with
respect to the Put Interests. The initial Put Closing shall also be conditioned
on Barnes’ delivery of an executed counterpart to the employment agreement
contemplated by Section 5.2(d). Upon its receipt of the Put Interests at the Put
Closing, Tiptree shall pay to Barnes the applicable shares of Tiptree Common
Stock in accordance with this Section 5.2 and deliver an executed counterpart to
the employment agreement contemplated by Section 5.2(d).
(d)    Commencing upon the delivery of the first to occur of the delivery of a
Call Notice or a Put Notice, Tricadia and Barnes shall negotiate in good faith
to enter into an employment agreement including a three (3)-year service
commitment, customary restrictive covenants and “good leaver”/“bad leaver”
provisions and base compensation and incentive compensation opportunities
commensurate with arrangements with executives of Barnes’ experience and
performance in the investment management industry.
5.3    Registration Rights Agreement. Commencing on or prior to September 1,
2025, Tiptree and Barnes shall negotiate in good faith to enter into a customary
registration rights agreement with respect to any shares of Tiptree Common Stock
issuable pursuant to the Call Option or the Put Option.
ARTICLE 6

INVESTMENT OBLIGATIONS AND TERMS
6.1    Strategic Investment. As of the Closing Date, Tiptree shall, or shall
cause its controlled Affiliates to, make a capital commitment, in the aggregate,
of no less than $75 million to a fund or account managed by Tricadia Capital
Management, LLC (the “Strategic Investment”) on, and subject to, the terms set
forth in a subscription agreement reasonably satisfactory to Tiptree Parent
entered into as of the Closing Date or as promptly as practicable thereafter.
Capital contributions in respect of such Strategic Investment shall be called on
the terms set forth in the subscription agreement. Notwithstanding the
foregoing, Tiptree and its controlled Affiliates will not be required to make a
capital contribution in respect of the Strategic Investment, in part or in
whole, to the extent that, in the reasonable determination of the Tiptree Parent
Executive Committee Majority, they do not have sufficient available cash, taking
other good faith business and liquidity needs into account, to fund the
Strategic Investment.


13



--------------------------------------------------------------------------------




6.2    SI Withdrawal Terms.
(a)    Except as provided in Section 6.5 or as otherwise provided in the
subscription agreement, no portion of the Strategic Investment may be withdrawn
by Tiptree prior to December 31, 2019 (the “Lock-Up Period”).
(b)    Following the termination of the Lock-Up Period and subject to Section
6.5, Tiptree may, upon at least 180 days’ prior written notice to the Fund
(which written notice may be delivered at any time, including during the Lock-Up
Period), withdraw up to 25% of the balance of its capital account attributable
to the Strategic Investment as of the end of each calendar quarter (each, a
“Withdrawal Date”). If Tiptree seeks a complete withdrawal, it may withdraw its
capital account over four Withdrawal Dates in equal installments (i.e., 25%,
33.33%, 50% and 100%, respectively, of such capital), in each case upon at least
180 days’ prior written notice to the Fund (which written notice may be
delivered at any time, including during the Lock-Up Period). If Tiptree chooses
not to request the maximum permissible withdrawal on a Withdrawal Date, then
Tiptree will again be treated as if withdrawing for the first time from its
capital account and the maximum withdrawal percentage for the next Withdrawal
Date will again be 25%.
6.3    SI Management Fee. Subject to Section 6.5, the Strategic Investment shall
be subject to a management fee equal to 1/4th of 1.25% of (a) the ending net
asset value of such Strategic Investment in the applicable quarter (the “SI
Management Fee”) plus (b) solely during the Lock-Up Period, the undrawn
commitment as of the end of the applicable quarter, which is equal to $75
million less the amount of drawn capital with respect to the Strategic
Investment (but no less than zero). The SI Management Fee shall be payable
quarterly in arrears or as otherwise set forth in the definitive subscription
agreement relating to the Strategic Investment.
6.4    SI Incentive Compensation. Subject to Section 6.5, the Strategic
Investment shall be subject to an annual incentive allocation/fee equal to 20%
of the net profits allocated to such Strategic Investment in a year, subject to
a conventional high water mark (the “SI Incentive Compensation”). The SI
Incentive Compensation shall be allocable/payable as of each December 31 and
upon each withdrawal of such Strategic Investment.
6.5    Most Favored Nations Rights.
(a)    In consideration of the Strategic Investment and subject to Section
6.5(b), Tiptree shall be entitled to elect, on a “most favored nations” basis,
the same liquidity, incentive compensation, management fees and any other terms
provided to other third-party investors in the Funds (the “MFN Rights”);
provided, however, that (i) terms provided to Tricadia employees, family members
of such employees and estate planning vehicles of such persons, and (ii) terms
that are intended to address legal, tax or regulatory issues of another
investor, in each case, that are not reasonably applicable to Tiptree, shall be
excluded from the MFN Rights.










14



--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, if any management fee, incentive
allocation or other term is offered to a third-party investor in the Funds that
would trigger an MFN Right (a “Favorable Provision”), but such Favorable
Provision is subject to, or dependent on, other terms, conditions or
obligations, including, but not limited to, different liquidity terms and
minimum investment requirements (collectively, a “Package”), then Tiptree shall
be required to accept the Package in its entirety in all material respects in
order to elect its MFN Right and receive such Favorable Provision.
ARTICLE 7

DURATION; TERMINATION
7.1    Duration; Termination.
(a)    Unless terminated pursuant to this Section 7.1, this Agreement shall have
a perpetual duration as and to the extent of the remaining rights and
obligations set forth herein.
(b)    Except as set forth herein, any termination of this Agreement shall be
without penalty, liability or further obligation of any party to any other party
hereunder; provided that the provisions of Article 1, to the extent applicable,
Sections 9.1, 10.1, 11.5, 11.6, 11.7 and 11.8 shall remain in full force and
effect, and the parties’ rights and obligations thereunder shall survive such
termination; and provided, further, that no termination shall release any party
from any breach occurring prior to such termination.
(c)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by the mutual agreement of the parties hereto, pursuant
to the terms and conditions as the parties may establish in writing. In such
case, notwithstanding any other provision of this Agreement, termination shall
be effective and have the effects agreed upon by the parties.
ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS
8.1    Representations, Warranties and Covenants of the Tiptree Parties. Each of
the Tiptree Parties represents, warrants and covenants to the Tricadia Parties
that: (a) it has and will have full power and authority to enter into and
perform its obligations under this Agreement; (b) its execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, subject to and in accordance with the terms and conditions
of this Agreement, do not and will not (i) violate its governing or offering
documents or its other material agreements, (ii) violate any Applicable Law in
any material respect, or (iii) except as otherwise expressly set forth herein,
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation under, any material agreement to which it is a party and
(c) this Agreement constitutes (assuming due authorization, execution and
delivery by each of the other parties hereto) a valid and legally binding
obligation of such Tiptree Party, enforceable against it in accordance with its
terms, except as may be limited by the Bankruptcy and Equity Exception (as
defined in Appendix A below).






15



--------------------------------------------------------------------------------




8.2    Representations, Warranties and Covenants of the Tricadia Parties.
(a)    Each of the Tricadia Parties, as applicable, hereby represents, warrants
and covenants to the Tiptree Parties that, until the termination of this
Agreement, it shall cooperate with the Tiptree Parties to the full extent that
the Tiptree Parties may reasonably request so that the Tiptree Parties may
timely make all tax, regulatory and other filings which they believe to be
necessary or advisable in connection with their investment in the Fund or the
transactions contemplated by this Agreement; and it has maintained and shall
maintain all necessary registrations, licenses, permits, and authorizations to
carry on its business and has complied and will comply with all Applicable Laws,
including without limitation the securities laws of the United States, when
relevant.
(b)    Each of the Tricadia Parties, as applicable, hereby represents and
warrants to the Tiptree Parties (on a joint and several basis) the accuracy of
each of the statements set forth on Annex A.
(c)    Except as otherwise expressly permitted by this Agreement (including, for
the avoidance of doubt, Section 4.3), until January 1, 2031, Barnes shall not
Transfer any or all of his equity interests in the Tricadia Group Entities or
any interest therein, or any economic or voting rights with respect thereto
(including any rights decoupled from the underlying securities) or enter into
any contract, option or other arrangement or understanding with respect thereto,
other than with the prior written consent of the Tiptree Parent Executive
Committee Majority; provided that the foregoing shall not prevent the Transfer
of such equity interests in the Tricadia Group Entities upon the death of Barnes
pursuant to the terms of any trust or will of Barnes or by the laws of intestate
succession, but only if, and any such Transfer shall be void unless, the
transferee executes and delivers to the Tiptree Parties an agreement to be bound
by the terms of this Agreement to the same extent as Barnes (and complies with
any other Transfer requirements set forth in the applicable Governing
Documents).
ARTICLE 9

CONFIDENTIALITY
9.1    Confidentiality.
Each party hereto agrees to hold, and to ensure that all of their respective
personnel and Affiliates (collectively, the “Covered Persons”), agree to hold,
in strictest confidence the existence of this Agreement, the contents hereof and
any discussions between the parties relating thereto. Notwithstanding the
foregoing: (i) the Covered Persons may disclose to any and all Persons, without
limitations of any kind, the U.S. federal income tax treatment and tax structure
of the transactions described herein and all materials of any kind (including
opinions and tax analyses) that are provided to any Covered Person relating to
such tax treatment and tax structure; (ii) the Covered Persons may disclose any
of the aforementioned information as required by Applicable Law or regulatory
requirement, including by the rules of any stock exchange, as requested by any
regulatory authority with jurisdiction over them or their respective Affiliates,
as applicable, or as part of a judicial or arbitration proceeding; (iii) the
Covered Persons may disclose any of the aforementioned information to their
respective legal, financial and tax advisers; and (iv) if the contents of this
Agreement are publicly disclosed pursuant to clause (ii) above, then the Covered
Persons may discuss or disclose the contents of this Agreement with any other
Persons.




16



--------------------------------------------------------------------------------




ARTICLE 10

INDEMNIFICATION AND OTHER REMEDIES.

10.1    Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties of the parties hereto contained
herein shall survive for a period of nine (9) months following the Closing Date;
provided, however, that the representations and warranties set forth in Section
1.7 of Annex A shall survive for the applicable statute of limitations, and the
representations and warranties set forth in Sections 1.1, 1.2, 1.3 and 1.9 of
Annex A (the “Fundamental Representations”) shall survive the Closing
indefinitely. The covenants and agreements of the parties shall survive for the
period set forth in such covenant or agreement or, if no time period is stated,
until such covenant or agreement has been performed or satisfied.
10.2    Indemnification by Tricadia Entities. Subject to the limitations and
obligations set forth in this Article 10, from and after the Closing Date, each
of the Tricadia Entities, jointly and severally, shall indemnify, defend and
hold harmless the Tiptree Parties and each member of the executive committee of
Tiptree Parent, solely in his or her capacity as such (each a “Tiptree
Indemnified Person”) against all losses, claims, damages, costs, liabilities,
penalties, fines or expenses (including out-of-pocket expenses and reasonable
fees and expenses of counsel incurred in investigating or defending a claim or
in asserting any of their rights under this Agreement) (collectively “Losses”)
incurred or suffered by a Tiptree Indemnified Person resulting from, arising out
of, in connection with or otherwise with respect to:
(a)    any breach of any of the representations and warranties made by the
Tricadia Parties in Section 8.2 or Annex A to this Agreement;
(b)    any breach by any Tricadia Party of any covenant or agreement of such
Tricadia Party contained in this Agreement;
(c)    any of the Liquidating Funds;
(d)    any action, or omission, by any Initial Managing Member, in his capacity
as an Initial Managing Member; or
(e)    any third party claim based upon or resulting from the operation of the
Tricadia Business or its assets or obligations as conducted, existing or arising
at or prior to the Closing.
10.3    Notification of Claims. A Person that may be entitled to be indemnified
under this Article 10 (the “Indemnified Party”) shall promptly notify (such
notification, a “Claims Notice”) the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought under this Article 10, including any pending or
threatened claim or demand by a third party that the Indemnified Party has
determined has given or could reasonably give rise to a right of indemnification
under this Agreement (each, a “Third Party Claim”), describing in reasonable
detail the facts and circumstances with respect to the subject matter of such
claim or demand and a good faith estimate of the amount of Losses (the “Claimed
Amount”); provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this Article 10
except to the extent that the Indemnifying Party is materially prejudiced by
such failure.




17



--------------------------------------------------------------------------------




10.4    Limitations on Indemnification. In addition to the other limitations
contained in this Agreement, the indemnification obligations of any party under
Section 10.2(a) are subject to the following terms and conditions: the Tricadia
Entities shall not be liable for indemnification under Section 10.2(a) until the
aggregate amount of all Losses under Section 10.2(a) exceeds One Hundred
Thousand Dollars ($100,000) (the “Deductible”) in which case the Tricadia
Entities in the aggregate shall be obligated to indemnify the Indemnified
Parties only for the portion of Losses under Section 10.2(a) in excess of the
Deductible; provided that, notwithstanding the foregoing, the limitations set
forth in this Section 10.4 shall not apply to claims for indemnification
pursuant to Section 10.2(a) that relate to a Fundamental Representation or in
the case of Fraud.
10.5    Tricadia Entity Indemnity Payment. If any Tiptree Indemnified Person is
entitled to an indemnification payment from any of the Tricadia Entities
pursuant to this Agreement, subject to the procedures set forth in Section 10.8
or Section 10.9, as applicable, any amounts due may reduce, on a dollar for
dollar basis, any amounts distributable to the holders of Class D interests or
the other holders of Class A interests of the Tricadia Entities. For the
avoidance of doubt, in no event shall the amounts paid by any Tricadia Entity
pursuant to this Article 10 reduce the amounts distributable by any of the
Tricadia Entities to Tiptree.
10.6    Remedies in Case of Breach. Each party hereto agrees that any breach by
it of the terms of this Agreement may result in irreparable injury and damage to
the other parties hereto for which no adequate remedy at law exists, and each
party therefore also agrees that in the event of such breach or any threat of
breach, each other party shall be entitled to seek injunctive or other equitable
relief to prevent such breach, threatened breach or continued breach, without
having to prove damages, in addition to any other remedies to which each such
other party may be entitled at law or in equity.
10.7    Responsible Parties. Each party hereto shall be responsible for
performing, and liable for any breach of, its respective obligations under this
Agreement. No other Person shall have any liability under this Agreement.
10.8    Claim Procedure.
(a)    Other than with respect to Third Party Claims, which are addressed in
Section 10.9, within thirty (30) days after delivery of a Claims Notice, the
Indemnifying Party shall deliver to the Indemnified Party a written response
(the “Response”) in which the Indemnifying Party shall either: (i) agree that
the Indemnified Party is entitled to receive all of the Claimed Amount and pay
the Claimed Amount in accordance with the payment and distribution method
specified by the Indemnified Party in the Claims Notice (including rights to
distribution under Section 10.5 to pay the Claimed Amount) or (ii) dispute that
the Indemnified Party is entitled to receive all of the Claimed Amount (in such
an event, the Response shall be referred to as an “Objection Notice”). If the
Indemnifying Party fails to deliver a written response in the required 30-day
period, the Indemnifying Party shall be deemed to have delivered an Objection
Notice.
(b)    If the Indemnifying Party disputes, or is deemed to dispute, its
obligation to pay the Claimed Amount pursuant to an Objection Notice, the
parties shall attempt in good faith to reach an agreement as to the disputed
matter. If the parties shall have failed to resolve such disputed matters within
forty-five (45) days from the Indemnifying Party’s receipt of the Objection
Notice (the “Dispute Period”), then the parties shall be free to resolve such
outstanding dispute by arbitration pursuant to Section 11.8.




18



--------------------------------------------------------------------------------








10.9    Third-Party Claims. If an Indemnified Party receives notice or otherwise
learns of the assertion by a Person other than an Indemnified Party of any Third
Party Claim with respect to which the Indemnifying Party may be obligated to
provide indemnification under this ARTICLE 10, the Indemnified Party shall
promptly deliver a Claims Notice to the Indemnifying Party; provided, however,
that no delay or deficiency on the part of the Indemnified Party in so notifying
the Indemnifying Party shall relieve the Indemnifying Party of any liability
hereunder except to the extent such delay or deficiency materially prejudices or
otherwise materially adversely affects the rights of the Indemnifying Party with
respect thereto. Within thirty (30) days after delivery of a Claims Notice, the
Indemnifying Party may, upon written notice to the Indemnified Party, assume
control of the defense of such suit or proceeding with counsel reasonably
satisfactory to the Indemnified Party; provided, that such Indemnifying Party
shall not have the right to defend or direct the defense of any such claim (i)
unless it provides a written undertaking to the Indemnified Party whereby the
Indemnifying Party irrevocably agrees that it and the parties it represents are
obligated to indemnify the Indemnified Party pursuant to this Agreement with
respect to such claim and (ii) if such claim (A) seeks an injunction or other
equitable relief against the Indemnified Party, (B) relates to matters involving
criminal conduct or any claim by a Governmental Authority, or (C) would
reasonably be expected to damage or impair the Indemnified Party’s or its
Affiliate’s business or relationships with any of such Person’s material
customers, suppliers, vendors or other service providers. If the Indemnifying
Party is not permitted to assume control of such defense, fails to notify the
Indemnified Party within thirty (30) days after receipt of any Claims Notice
that the Indemnifying Party elects to assume such defense, elects not so assume
control of such defense, or fails to diligently prosecute the defense of such
claim, the Indemnified Party shall have the right to control such defense and
defend such claim by all appropriate proceedings and seek indemnification for
any and all Losses based upon, arising from or relating to such claim.
(b)    The party not controlling such defense (the “Non-Controlling Party”) may
participate therein at its own expense with counsel of its choice; provided,
however, that if the Indemnifying Party assumes control of such defense and the
Indemnified Party concludes, upon the written opinion of outside counsel, that
the Indemnifying Party and the Indemnified Party have materially conflicting
interests or different or additional defenses available with respect to such
suit or proceeding, the reasonable fees and expenses of counsel to the
Indemnified Party shall be considered “Losses” for the purposes of this
Agreement. The party controlling such defense (the “Controlling Party”) shall
keep the Non-Controlling Party reasonably advised of the status of such suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the Non-Controlling Party with respect thereto. The
Non-Controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such suit or proceeding (including copies of any
summons, complaint or other pleading that may have been served on such party and
any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise reasonably cooperate with and assist the
Controlling Party in the defense of such suit or proceeding.












19



--------------------------------------------------------------------------------




(c) The Indemnifying Party shall not agree to any settlement of, or the entry of
any judgment arising from, any such suit or proceeding without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, conditioned or delayed. The Indemnified Party shall not agree to any
settlement of, or the entry of any judgment arising from, any such suit or
proceeding without the prior written consent of the Indemnifying Party (not to
be unreasonably withheld, conditioned or delayed).


10.10    Further Limitations. Notwithstanding anything to the contrary contained
herein, no Indemnifying Party shall be liable to or otherwise responsible
hereunder to any Indemnified Party for (i) incidental, consequential, special or
indirect Losses, business interruption loss, loss of future revenue, diminution
in value, lost profits or income, or loss of business reputation or opportunity
or damages based on a multiplier of earnings or other financial measure that
arise out of or related to this Agreement (other than any such Losses actually
paid to a third party or in the case of Fraud), or (ii) any Losses relating to
any matter to the extent that the Indemnified Party has otherwise been
compensated for such matter pursuant to a separate indemnity claim hereunder for
a breach of one or more other representations, warranties, covenants or
agreements giving rise to the same or duplicative damages.
10.11     Tax Claims. In connection with any tax claim, the Indemnified Party
shall permit the Indemnifying Party to participate in all aspects of any dispute
with a Taxing Authority. In addition, the Indemnified Party shall not settle any
dispute with a Taxing Authority without the consent of the Indemnifying Party,
which consent shall not be unreasonably withheld, conditioned or delayed. All
indemnification amounts payable by the Indemnifying Party shall be reduced by
any tax benefits realized by the Indemnified Party as a result of the dispute
giving rise to the indemnification claim.
10.12    Mitigation. Each Indemnified Party shall take commercially reasonable
steps to mitigate indemnifiable Losses upon becoming aware of any event or
circumstance that would reasonably be expected to, or does, give rise thereto.
ARTICLE 11

GENERAL

11.1    Notices. Any notice or communication required to be given by any party
hereunder shall be in writing, shall be effective (a) on the date sent by
confirmed facsimile transmission or email if sent during regular business hours,
or on the next business day if sent not during regular business hours, (b) on
the fifth business day following the date sent by registered or certified mail,
return receipt requested, or (c) on the date delivered by hand or courier
service, as applicable, and shall be addressed to the addresses specified below,
or such other address or by such other means as the recipient party may in the
future specify to the delivering party pursuant to this Section 11.1:












20



--------------------------------------------------------------------------------




(i)    If to any Tricadia Party, to
Tricadia Capital Management, LLC
780 Third Avenue, 29th Floor
New York, New York 10017
Attention: James E. McKee
jmckee@tricadiacapital.com
with a copy (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention: Kelli L. Moll
Email: kmoll@akingump.com


(ii)    If to Tiptree, to:
Tiptree Inc.
780 Third Avenue, 21st Floor
New York, New York 10017
Attention: Neil C. Rifkind
nrifkind@tiptreeinc.com
with a copy (which shall not constitute notice) to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention: Michael Littenberg
Email: Michael.Littenberg@ropesgray.com


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn: Christopher Ewan
Email: christopher.ewan@friedfrank.com


11.2    Entire Agreement; Conflicts; Severability. This Agreement supersedes all
prior agreements and understandings between the parties with respect to the
subject matter hereof, and constitutes the complete agreement and understanding
between the parties unless modified in a writing signed by the parties. Any term
or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms or provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.


21



--------------------------------------------------------------------------------




11.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same agreement. To the extent
permitted by law or applicable governmental authority, any document may be
signed and transmitted by facsimile or PDF file with the same validity as if it
were an ink-signed document.
11.4    Amendment; Waiver; Consent. Any amendment, waiver or variation of this
Agreement shall not be binding on the parties unless it is agreed in writing and
signed by all parties. The invalidity, illegality, or unenforceability of any of
the provisions of this Agreement shall not affect the validity, legality and
enforceability of the remaining provisions of this Agreement. The failure by any
party to insist or delay in insisting upon strict performance of any of the
provisions of this Agreement shall in no way constitute a waiver of its rights
under this Agreement, at law or in equity, or a waiver of any other provisions
or subsequent default by any other party in the performance of or compliance
with any of the terms of this Agreement.
11.5    Third Party Beneficiaries. No Person other than the parties hereto shall
be entitled to any benefits under the Agreement, except as otherwise expressly
provided.
11.6    Expenses. Each of Tiptree and each Tricadia Party shall bear any and all
expenses incurred by such party (and its Affiliates) in connection with the
preparation, negotiation and implementation of this Agreement (and any prior or
preliminary writings relating thereto).
11.7    Governing Law. This Agreement, the legal relations between the parties
and the adjudication and the enforcement thereof, shall be governed by and
interpreted and construed in accordance with the substantive laws of the state
of New York applicable to agreements made and to be performed wholly within that
jurisdiction.
11.8    Arbitration.
(a)    Except as otherwise set forth in any other applicable agreement, the
parties agree to submit all controversies arising among them in connection with
this Agreement or concerning any transaction, dispute or the construction,
performance or breach of this, or any other agreement entered into in connection
with the transactions contemplated hereby, whether entered into prior, on or
subsequent to the date set forth above to arbitration in accordance with the
provisions set forth below and understand that: (i) arbitration is final and
binding on the parties; (ii) the parties are waiving their rights to seek
remedies in court, including the right to jury trial; and (iii) pre-arbitration
discovery generally is more limited than, and different from, court proceedings.
(b)    Controversies shall be determined by arbitration before, and only before,
an arbitration panel convened by JAMS.












22



--------------------------------------------------------------------------------




(c)    Arbitrations conducted pursuant to this provision shall be before a panel
of one arbitrator. The arbitrator’s award shall not include factual findings or
legal reasoning and every aspect of arbitration, including the award, shall be
treated as confidential information, unless otherwise required to be disclosed
by applicable law. Judgment on any award of any such arbitration may be entered
in the Supreme Court of the State of New York or in any other court having
jurisdiction of the party or parties against whom such award is rendered. Each
party agrees that the determination of the arbitrator shall be binding and
conclusive upon them.
(d)    The forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Agreement except to the extent stated in this
Agreement.
11.9    Assignment. No party shall assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other parties
hereto, except that Tiptree and Tiptree Parent may assign their respective
rights to any other Person that is a direct or indirect subsidiary of Tiptree
Parent; provided, that, Tiptree and Tiptree Parent will continue to be bound by
their respective obligations hereunder.
[Signature Pages Follow]




23



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by its authorized signatory as of the date first written above.
 
TIPTREE INC.




 
By: /s/ Jonathan Ilany___________________


 
Name: Jonathan Ilany
 
Title: Chief Executive Officer
 
 
 
 
 
TIPTREE ASSET MANAGEMENT COMPANY, LLC
 
 
 
By: /s/ Jonathan Ilany___________________
 
Name: Jonathan Ilany
 
Title: Chief Executive Officer
 
 

























































[Signature Page to Strategic Combination Agreement]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by its authorized signatory as of the date first written above.
 
TRICADIA HOLDINGS, L.P.
By: Tricadia Holdings GP LLC, its general partner


 
By: /s/ Michael Barnes___________________
 
Name: Michael Barnes
 
Title: Managing Member of Tricadia Holdings GP, LLC
 
 
 
 
 
TRICADIA HOLDINGS, GP, LLC


 
By: /s/ Michael Barnes___________________
 
Name: Michael Barnes
 
Title: Managing Member
 
 
 
 
 
TRICADIA GP HOLDINGS, LLC


 
By: /s/ Michael Barnes___________________
 
Name: Michael Barnes
 
Title: Managing Member
 
 
 
 
 
/s/ Michael Barnes_______________________
 
Michael Barnes





























[Signature Page to Strategic Combination Agreement]







--------------------------------------------------------------------------------






Annex A

Representations and Warranties Regarding the Tricadia Group Entities




1.1    Due Organization. Each Tricadia Group Entity (i) is duly formed or
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was formed or organized, (ii) has the necessary power
and authority to carry on the Tricadia Business and to own, lease and operate
all of its properties and assets, as currently conducted, owned, leased or
operated and (iii) is duly qualified to do business in each jurisdiction in
which the nature of the Tricadia Business or the character or location of the
properties and assets owned, leased or operated by it makes such qualification
necessary, except in the cases of clauses (ii) and (iii), where any such failure
would not be materially adverse to the Tricadia Business. The Tricadia Group
Entities have made available to Tiptree true and correct copies of the governing
documents of each Tricadia Group Entity and no Tricadia Group Entity is in
violation in any material respect of its governing documents. All of the
activities of the Tricadia Business are conducted by or through the Tricadia
Group Entities.
1.2
Capital Structure.

(a)    The Tiptree Parties acknowledge that Tricadia Holdings has made available
a list of each Tricadia Group Entity including its name, type of entity,
jurisdiction of organization, the issued and outstanding equity interests of
such Tricadia Group Entity (for all Tricadia Group Entities, the “Tricadia Group
Interests”) and each record and beneficial owner of any Tricadia Group Interest,
together with the amount and/or percentage of such Tricadia Group Entity owned
by each such Person (including a schedule of all Persons entitled to share in
any performance fees as of the date hereof), as well as each Initial Managing
Member’s capital account balance in Holdings GP, Fund GP and Tricadia Holdings.
There are no other issued or outstanding membership or partnership interests,
equity interests or voting interests in any Tricadia Group Entity other than the
Tricadia Group Interests. All of the issued and outstanding Tricadia Group
Interests have been duly authorized and validly issued. All of the issued and
outstanding Tricadia Group Interests have been offered, sold and delivered by
the relevant Tricadia Group Entity in compliance with applicable securities
Laws.
(b)    Other than as expressly set forth in the Governing Documents or Schedule
1.2(b), there are no outstanding securities, options, warrants, calls,
conversion rights, preemptive rights, rights of first refusal, redemption
rights, repurchase rights, “tag along” or “drag along” rights, stock
appreciation rights, phantom equity, profits interests, voting rights or other
similar rights, commitments, agreements, arrangements or undertakings (“Equity
Rights”) (i) obligating any Tricadia Group Entity or any of its controlled
Affiliates (contingent or otherwise) to issue, redeem, purchase, repurchase,
deliver, sell, or otherwise acquire or retire or cause to be issued, redeemed,
purchased, repurchased, delivered, sold, or otherwise acquired or retired any
Tricadia Group Interest or any securities or obligations convertible or
exchangeable into or exercisable for, any Tricadia Group Interest, (ii) giving
any Person a right to subscribe for or acquire any Tricadia Group Interest or
(iii) obligating any Tricadia Group Entity to issue, grant, adopt or enter into
any







--------------------------------------------------------------------------------




Equity Right. No Tricadia Group Entity has outstanding indebtedness that is
convertible into or exercisable for Tricadia Group Interests.
(c)    Other than as expressly set forth in the Governing Documents, no Tricadia
Group Entity is subject to, a party to, or has Knowledge of, any agreement
(except as required under Applicable Law, including the Investment Advisers Act
of 1940, as amended (the “Advisers Act”), and any other rules and regulations
promulgated by the Securities and Exchange Commission (“SEC”)) restricting the
Transfer of any Tricadia Group Interests.
(d)    No Tricadia Group Entity is currently required to file pursuant to
Section 12 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”), a registration
statement relating to any class of its debt or equity securities.
1.3    Validity of Agreements. The execution, delivery and performance by each
Tricadia Group Entity party to this Agreement, and the consummation by each such
Tricadia Group Entity of the transactions contemplated by this Agreement, have
been duly and validly authorized and approved by all necessary action and will
constitute (assuming due authorization, execution and delivery by each of the
other parties thereto) a valid and legally binding obligation of such Tricadia
Group Entity, enforceable against it in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights or by general principles of equity, whether such
enforceability is considered in a court of law, a court of equity or otherwise
(the “Bankruptcy and Equity Exception”).
1.4    Consents and Approvals. Other than as set forth on Schedule 1.4, no
Tricadia Group Entity is required to obtain any consent or approval from any
Person or provide notice to any Person in connection with the execution,
delivery and performance of this Agreement and the consummation by it of the
transactions contemplated by this Agreement, except where any such failure would
not be materially adverse to the Tricadia Business.
1.5    No Conflicts. The execution, delivery and performance by each Tricadia
Party of this Agreement and the consummation of the transactions contemplated by
this Agreement, will not, with or without the giving of notice, the termination
of any grace period or both, result in any violation of or be in conflict with,
result in a termination of, contravene or constitute a default under, or be an
event that with the giving of notice or passage of time or both will become a
default under, or give to any other Person any right of termination, payment,
acceleration, vesting or cancellation of or under, or accelerate the performance
required by or maturity of, or result in the creation of any mortgage, pledge,
lien, security interest, charge or encumbrance on any Tricadia Group Entity or
any Fund pursuant to any of the terms, conditions or provisions of or under (i)
any Applicable Law, (ii) the organizational documents of any Tricadia Group
Entity or, (iii) any Fund Documentation or Client Contract, in each case, with
such exceptions that, individually or in the aggregate, would not reasonably be
expected to be materially adverse to the Tricadia Business taken as a whole.
1.6    Legal Proceedings.







--------------------------------------------------------------------------------




(a)    There are no pending and, to the Knowledge of Tricadia, threatened
Proceedings against any Tricadia Group Entity or the Tricadia Business. To the
Knowledge of Tricadia, there are no circumstances reasonably likely to lead to
any Proceeding.
(b)    There are no outstanding judgments, orders, consents, injunctions,
stipulations, agreements, awards or decrees of any Governmental Authority
against any of the Tricadia Group Entities, any of their respective businesses,
or any of their officers or directors in their capacities as such that would
reasonably be expected to result in any material Losses to the Tricadia Group
Entities or the Funds taken as a whole or impose material non-monetary relief.
To the Knowledge of Tricadia, there are no pending or threatened criminal
Proceedings against any Fund.
1.7    Tax Matters.
(a)    Each Tricadia Group Entity has (i) duly and timely filed with the
appropriate Taxing Authority all U.S. federal income Tax Returns and all other
material Tax Returns required to be filed by it, and all such Tax Returns are
true, correct and complete in all material respects and (ii) timely paid all
Taxes of such entity reflected on such Tax Returns and all other material
amounts of Taxes otherwise due and payable.
(b)    No jurisdiction in which any Tricadia Group Entity does not file a Tax
Return has made a written claim that any Tricadia Group Entity is required to
file a Tax Return in such jurisdiction and, to the Knowledge of Tricadia, there
is no basis for any such claim. There are no federal, state, local or foreign
audits, actions, suits, proceedings, or administrative proceedings that are
presently pending with regard to any material Taxes or material Tax Returns of
or including any Tricadia Group Entity, and no Tricadia Group Entity has
received written notification that such an audit or other proceeding is
threatened with respect to any material Taxes owed by, or any material Tax
Return filed by, any Tricadia Group Entity. No Tricadia Group Entity has
received any notice of deficiency for any material amount of Taxes owed by any
Tricadia Group Entity which has not been paid in full or otherwise resolved.
(c)    No Tricadia Group Entity has received a Tax ruling, technical advice
memorandum or similar written guidance from any Taxing Authority or has entered
into a material closing agreement pursuant to Section 7121 of the Code (or any
similar provision of state, local or foreign Laws) with any Taxing Authority.
(d)    The Tricadia Parties have made available to Tiptree copies that are true
and correct in all material respects of (i) the Tax Returns of each Tricadia
Group Entity (including any amendments thereto) filed on or prior to the date
hereof for each taxable year beginning on or after January 1, 2015 (or, if
later, the date of inception of the applicable Tricadia Group Entity) and (ii)
all material examination reports and statements of deficiencies, if any,
relating to the audit of such Tax Returns by any Governmental Authority, for
each taxable year beginning on or after January 1, 2015 (or, if later, the date
of inception of the applicable Tricadia Group Entity).
1.8    Affiliate Transactions. Except as set forth on Schedule 1.8, there is no
agreement between any Tricadia Group Entity or Fund, on the one hand, and any
Initial Managing







--------------------------------------------------------------------------------




Member or any of his Affiliates (other than any Tricadia Group Entity) on the
other hand, other than this Agreement, the Governing Documents and the Amended
and Restated Transition Services Agreement. None of the Initial Managing Members
or any of their Affiliates (other than any Tricadia Group Entity or the Tiptree
Parties or their Affiliates) (i) owns, directly or indirectly, any interest in
(x) any property (real, personal, or mixed and whether tangible or intangible)
or asset used in or held for use in the Tricadia Business or (y) an underlying
investment of a Fund, or a supplier, lessor, lessee or competitor of any
Tricadia Group Entity or (ii) serves as a supplier, lessor, lessee or competitor
of any Tricadia Group Entity or Fund. Ownership of less than 5% a class of
securities of a Person that is publicly traded shall not be deemed to be an
interest or investment for purposes of this Section 1.8.
1.9    Brokers and Finders. No agent, broker, financial advisor or other
intermediary acting on behalf of any Tricadia Group Entity or any of their
Affiliates is, or will be, entitled to any broker’s commission, finder’s fees or
similar payment from any of the parties hereto, or from any Affiliate of any of
the parties hereto, in connection with the transactions contemplated by this
Agreement.
1.10    Absence of Undisclosed Liabilities. None of the Tricadia Group Entities
has any liabilities of any kind, except, in each case, (a) as and to the extent
disclosed in the financial statements relating to the Tricadia Group Entities
previously delivered to Tiptree, (b) liabilities that were incurred after the
date of the most recent balance sheet in such financial statements that were
incurred in the ordinary course of business or (c) that would not, in the
aggregate, be material to the Tricadia Group Entities.
1.11    Compliance with Law; Government Regulation.
(a)    Each Tricadia Group Entity is, and since January 1, 2015 has been, in
compliance in all material respects with all Applicable Laws. No Tricadia Group
Entity is in receipt of any written notice from any Governmental Authority
asserting any material violation by such Tricadia Group Entity of any Applicable
Law.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Tricadia Group Entities, taken as a whole, each
Tricadia Group Entity and each Fund holds, and is in compliance with all
requirements under, all licenses, registrations, permits, orders, certificates
and authorizations issued by a Governmental Authority (collectively, “Permits”)
that are required in order to permit such Tricadia Group Entity or Fund to own
or lease its properties and assets and to conduct the Tricadia Business as
presently conducted under and pursuant to all Applicable Laws, and to the extent
required to be registered or licensed by any Governmental Authority, each
Tricadia Group Entity is duly registered or licensed and such registration
and/or license is in full force and effect.
(c)    No Tricadia Group Entity is, or at any time since January 1, 2015 has
been, (i) subject to any cease and desist, censure or other disciplinary or
similar order issued by, (ii) a party to any settlement agreement, consent
agreement, memorandum of understanding or disciplinary agreement with, (iii) a
party to any commitment letter or similar undertaking to, or (iv)







--------------------------------------------------------------------------------




subject to any order or directive by or a recipient of any supervisory letter
from, in each case, any Governmental Authority.
(d)    To the extent required by Applicable Law, the Tricadia Group Entities
have adopted, and maintained customary “know-your-customer” and anti-money
laundering programs and reporting procedures, and have complied in all material
respects with the terms of such programs and procedures for detecting and
identifying money laundering.
(e)    None of the Tricadia Group Entities and, to the Knowledge of Tricadia,
none of the employees, officers or directors of the Tricadia Group Entities or
Fund has taken any action in violation of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”), the
U.K. Bribery Act 2010, or any other applicable anti-bribery or anti-corruption
law. None of the Tricadia Group Entities nor, to the Knowledge of Tricadia, any
employee, officer or director of any Tricadia Group Entity or Fund has, since
January 1, 2015, (i) made, offered to make or promised to make any illegal
payments of money or other thing of value to any Person, (ii) been party to the
establishment or maintenance of any unlawful or unrecorded fund of monies or
other assets or (iii) been party to the making of any false or fictitious
entries in the books or records of any Tricadia Group Entity or Fund.







